At the March Term, 1939, Cumberland Superior Court, the defendant herein, Robert William, alias Robert McNair, was tried upon indictment charging him with rape, which resulted in a conviction of the capital offense and sentence of death as the law commands on such verdict.
From the judgment thus entered, the defendant was allowed to appeal informa pauperis. However, the record contains no entry of appeal, Mfg. Co.v. Simmons, 97 N.C. 89, 1 S.E. 923, and the clerk certifies that no case on appeal has been filed in his office and that the time for filing same has expired. He further states in his certificate, "I have inquired of defendant's counsel and they state that they do not intend to enter appeal or perfect an appeal." S. v. Stovall, 214 N.C. 695, 200 S.E. 426.
In the absence of any apparent error, which the record now before us fails to disclose, the motion of the Attorney-General to docket and dismiss under Rule 17 will be allowed. S. v. Moore, ante, 543.
Judgment affirmed. Appeal dismissed.